DETAILED ACTION
Claims 1-3, 6-8 are pending. Claims 1 and 8 are amended. Claims 4 and 5 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on August 30, 2021.  As directed by the amendment: claims 1 and 8 have been amended, claims 4 and 5 have been cancelled.  Thus, claims 1-3, 6-8 are presently pending in this application.
Applicant’s amendment to the claims has overcome the claim objections.
Applicant’s amendment to the claims has overcome most of the 35 USC §112(b) rejections.  
Applicant’s amendment to the claims has not overcome the 35 USC §103 rejections. 
Response to Arguments
Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.  
Applicant argues that the pad of Beck is only on the fingernail side.  The examiner respectfully disagrees.  The finger cot of Beck may be utilized in many different manners and can be turned such that the pad is on the rear portion of the cot covering a knuckle of a wearer when worn.
.
Claim Objections
Claims 4 and 5 objected to because of the following informalities:  Claims 4 and 5 are cancelled, but also include the text of the claims.  When claims are canceled the text of the claim must not be presented (See MPEP 714(II)(C)(C).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not further limit the claim as it is a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5070543) in view of Stein (US 5345612), Champagne (US 20140208481) and Reimers (US 4845780).
Regarding claim 1, Beck describes a finger cot (finger cot 5) consisting of: a fingerprint side and a fingernail side (see Fig. 6b showing that cot extends around the finger), the fingerprint side and the fingernail side together providing a continuous outer 
Beck does not explicitly state that the rubber pad is latex rubber.
In related art for surgical gloves Stein describes utilizing thickened latex regions to form pads in a latex glove (col. 5, ll. 42-47).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the pad of Beck to be latex in order to reduce the different materials utilized in the glove, thereby simplifying production.
Beck does not explicitly describe the pad having a thickness of 20 mils or greater and a thickness of the continuous outer covering being in the range of 1 to 15 mils.  

It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the thickness of the glove of Beck to be in the range of 1 to 15 mils as described in Champagne because Beck is a surgical glove and the useful thicknesses would encompass 1 to 15 mils as recognized by Champagne (para. 0066, surgical glove thicknesses are known in the art), and to include pads that are greater than 20 mils as suggested by Champagne, in order to provide protection against punctures (para. 0017).
The cot of Beck does not explicitly describe a continuous inner covering, the continuous inner covering configured to extend over the distal joints; fingerprint side and the fingernail side of a human finger; the one or more pads is integrated between the continuous inner covering and the continuous outer covering, such that the finger cot is reversible.
In related art for surgical gloves with pads, Stein describes a method of forming a glove including forming an inner layer, placing a pad on the inner layer, then re-dipping the glove to provide a second layer covering the first layer and the pad such that the pad is located between the inner and outer covers (see Stein, col. 6, ll. 37-52, Figs. 9a-9e).

The cot of Beck as modified does not explicitly describe where the finger cot is lubricated.  
In related art, Reimers describes a glove that includes utilizing a dry lubricant of donning powder such as talcum powder or absorbable cornstarch to enhance the ease of donning (Reimers, col. 6, ll. 53-55).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the cot of Beck to include the cornstarch lubricant as described in Reimers to assist in the donning of the cot.
Regarding claim 2, the cot of Beck as modified includes where the cot is a medical examination finger cot (this is an intended use recitation, the cot is fully capable of being utilized for medical examination).  
Regarding claim 3, the cot of Beck as modified where the finger cot is a surgical finger cot (this is an intended use recitation, the cot is fully capable of being utilized for medical examination).  
Regarding claim 6, the cot of Beck as modified includes where the finger cot is sterile (described as sterile, col. 6, ll. 39-41).  
Regarding claim 7, the cot Beck as modified includes where the finger cot is disposable (the cot can be disposed of).  
Regarding claim 8, the cot of Beck as modified describes a continuous inner covering, the continuous inner covering configured to extend over the distal joints; 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732 

/ALISSA L HOEY/Primary Examiner, Art Unit 3732